Case 1:20-cv-00060-PLM-PJG ECF No. 25, PageID.189 Filed 01/22/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

YOLANDA SALGADO-RIOS,                          )
                          Plaintiff,           )
                                               )      No. 1:20-cv-60
-v-                                            )
                                               )      Honorable Paul L. Maloney
DEPARTMENT OF HOMELAND SECURITY,               )
et al.,                                        )
                    Defendants.                )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 24), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: January 22, 2021                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
